IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


STANLEY STOPYRA                       : No. 310 MAL 2015
                                      :
                                      :
           v.                         : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
                                      :
PECO ENERGY COMPANY AND FIRST         :
CHICAGO TRUST COMPANY OF NEW          :
YORK AGENT                            :
                                      :
                                      :
           v.                         :
                                      :
                                      :
DONNA RAIMONDAO AND FIRST             :
VALLEY BANK A/K/A SUMMIT BANK         :
AND VICTOR RAIMONDO                   :
                                      :
                                      :
PETITION OF: BANK OF AMERICA, N.A.,   :
SUCCESSOR TO FLEET NATIONAL           :
BANK, SUCCESSOR TO FIRST VALLEY       :
BANK A/K/A SUMMIT BANK                :

STANLEY STOPYRA                       : No. 311 MAL 2015
                                      :
                                      :
           v.                         : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
                                      :
PECO ENERGY COMPANY AND FIRST         :
CHICAGO TRUST COMPANY OF NEW          :
YORK AGENT                            :
                                      :
                                      :
           v.                         :
                                      :
                                      :
DONNA RAIMONDAO AND FIRST             :
VALLEY BANK A/K/A SUMMIT BANK         :
AND VICTOR RAIMONDO PETITON OF:       :
BANK OF AMERICA, N.A., SUCCESSOR      :
TO FLEET NATIONAL BANK,                  :
SUCCESSOR TO FIRST VALLEY BANK           :
A/K/A SUMMIT BANK                        :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.




                     [310 MAL 2015 and 311 MAL 2015] - 2